Appeal from an order of the Special Term of the Supreme Court entered in the Clinton county clerk’s office on April 26, 1940, dismissing a writ of habeas corpus and remanding appellant to the custody of the warden of Clinton Prison. On February 15, 1932, appellant, who had been indicted for the crime of robbery in the first degree while armed with a dangerous weapon, was convicted upon his plea of guilty to the crime as charged. He received a sentence, the mini*1057mum of which was fifteen years and the maximum twenty-five years, five years of which was added for being armed during the commission of the crime. The contention of appellant is that the district attorney should have filed an information charging him with being armed and that he should have been allowed to contest this point. Appellant concedes that the indictment to which he pleaded guilty charged specifically that he had a pistol in his hand. Order unanimously affirmed, without costs. Present — 'Hill, P. J., Bliss, Heffeman, Schenck and Foster, JJ.